        Case 1:14-cr-00119-CCC Document 157 Filed 07/16/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:14-CR-119
                                           :
             v.                            :   (Judge Conner)
                                           :
ROBERT J. RICE,                            :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 16th day of July, 2020, upon consideration of the

government’s motion (Doc. 151) to approve contact with prior counsel in

preparation for the Section 2255 evidentiary hearing, and the parties’ respective

briefs in support of and opposition to said motion, and for the reasons set forth in

the accompanying memorandum, it is hereby ORDERED that the motion (Doc. 151)

to approve contact with prior counsel in preparation for the Section 2255

evidentiary hearing is GRANTED in part and DENIED in part, as follows:

      1.     Rice’s trial counsel shall, within 30 days of this order, file an affidavit
             responding to the allegations of ineffectiveness raised in Rice’s Section
             2255 motion. The affidavit shall include information and
             documentation reasonably necessary to respond to the allegations of
             ineffectiveness of counsel. If trial counsel elects to append any
             documents to his affidavit, counsel shall redact any information which
             is not pertinent to the allegations in the instant petition.

      2.     Any information disclosed by trial counsel shall be limited exclusively
             to use in this Section 2255 proceeding and any appeal that follows.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
